33 F.3d 60
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Robert Brian BOECKMAN, Defendant-Appellant.
No. 93-56325.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 23, 1994.*Decided Aug. 25, 1994.

Before:  WALLACE, Chief Judge, HUG and RYMER, Circuit Judges.


1
MEMORANDUM**


2
Robert Brian Boeckman appeals pro se the district court's denial without an evidentiary hearing of his petition for relief under 28 U.S.C. Sec. 2255.  Boeckman was sentenced to 13 years in prison on February 29, 1988 following his plea of guilty to conspiracy to commit and commission of murder-for-hire in violation of 18 U.S.C. Secs. 371, 1925A(a).


3
We deny Boeckman's motion for appointment of counsel in light of the dubious merit of his appeal.   See Weygandt v. Look, 718 F.2d 952, 954 (9th Cir.1983).  In this, one of roughly a dozen petitions for relief he has filed since 1988, Boeckman claims, first, that his sentence constitutes double jeopardy, second, that he could not hear significant portions of his Rule 11 hearing and, third, that the district court failed to advise him of his constitutional rights before he pleaded guilty.  We have jurisdiction under 28 U.S.C. Sec. 2255, and we affirm.


4
We review de novo a district court's denial of federal habeas relief.   United States v. Johnson, 988 F.2d 941, 944 (9th Cir.1993).  A section 2255 petition may be denied without an evidentiary hearing where the files and records conclusively demonstrate the petition to be without merit.   Abatino v. United States, 750 F.2d 1442, 1443-44 (9th Cir.1985).


5
We decline to consider Boeckman's first and third claims, raised for the first time in this appeal.   See United States v. Keller, 902 F.2d 1391, 1395 (9th Cir.1990).  Our close review of the full record shows that the district court conducted a lengthy and careful Rule 11 hearing, in the course of which Boeckman repeatedly assured the judge that he heard and understood the proceedings.  We therefore affirm the district court's dismissal of the instant petition.   See Johnson, 988 F.2d at 944.


6
AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  9th Cir.R. 34-4.  Accordingly, Boeckman's request for oral argument is denied


**
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.R. 36-3